Exhibit 10.2

 

John D. Allegretto

 

Re: Employment Agreement

 

Dear John;

 

This letter outlines the terms of your employment (the “Agreement”) with BJ’s
Restaurants Inc. (the “Company”). Your employment will begin on August 1, 2005
(the “Effective Date”), contingent upon the results of a background
investigation and your acceptance of these terms.

 

1. Duties. Company will employ you as Chief Supply Chain Officer, as such, you
will perform such duties, as the Company in the exercise of its sole discretion
deems appropriate. You will report to the Chief Executive Officer.

 

2. Salary. You will receive a bi-weekly salary of $7,692.31, which annualizes to
a yearly salary of $200,000 payable in accordance with the Company’s payroll
policies, as such policies may change from time to time (the “Salary”). Your
salary package is subject to modification during your employment in accordance
with the Company’s practices, policies and procedures and your performance. Your
bonus percentage opportunity will be at 35%, and paid annually, with the 2005
bonus prorated according to the Effective Date. Your bonus opportunity will be
driven by the degree of the Company’s achievement of its net income goal for the
year (80%) and the degree of your achievement, as determined by the CEO in his
sole and absolute judgment, of certain key objectives agreed upon by you and the
CEO

 

3. Stock Options. Subject to applicable securities laws and approval from the
Board of Directors, you shall be granted options (the “Stock Options”)
exercisable to 100,000 shares of the BJ’s Restaurants Inc. Common Stock, at a
per share exercise price equal to the then effective fair market value of the
Company’s Common Stock on the date of grant (which will be the Effective Date of
your employment with Company), pursuant to the Company’s Stock Option Plan.
Vesting for this grant is 20% for each year, beginning with the first
anniversary of the Effective Date, over a total of five (5) years. You will be
eligible for additional stock option grants from time to time at the discretion
of the Board of Directors.

 

4. Other Benefits. You shall be entitled to participate in any benefit plan that
the Company may offer to its employees from time to time, according to the terms
of such plan, including, but not limited to, the Company’s health insurance
program, which will become effective the first of the month following 90 days
from your Effective Date, and the Company will cover 100% of the expense for
medical insurance for you and your dependants, but not for any taxable income
realized by you as a result of that reimbursement. The Company will reimburse
any COBRA expense incurred during the first 90 days for you and any dependants
currently covered. Nothing contained in this Agreement shall affect the right of
Company to terminate or modify any such plan or agreement, or other benefit, in
whole or in part, at any time and from time to time. You will also receive a
$1000 a month car allowance, less applicable state and federal taxes. A Company
credit card to be used for Company related business, a cell phone and laptop
will be issued for your role in the Company.

 

5. Vacation. Vacation shall be accrued at a rate of two (2) weeks per year. Sick
leave shall accrue and will be treated in accordance with the Company’s policies
and procedures as may be amended from time to time.

 

6. Trade Secrets/Confidentiality. You hereby acknowledge that, as a result of
your position with the Company, the Company will give you access to the
Company’s proprietary and confidential information and trade secrets. Therefore,
as a condition of your employment and the Company’s disclosing such proprietary
and confidential information to you, you agree to sign and be bound by a Trade
Secrets/Confidentiality Agreement.

 

7. You will be required to comply with the Company’s policies and procedures, as
they may be constituted from time to time. Notwithstanding, the terms set forth
in this Agreement or any other written fully executed agreement between you and
the Company shall prevail over conflicting Company policies and procedures.



--------------------------------------------------------------------------------

8. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision which was determined to be void, illegal, or unenforceable had not
been contained herein.

 

9. By signing this letter, you acknowledge that the terms described in this
letter set forth the entire understanding between the parties concerning the
terms of your employment and supersedes all prior representations,
understandings and agreements, either oral or in writing, between the parties
hereto with respect to the terms of your employment by the Company and all such
prior representations, understandings and agreements, both oral and written, are
hereby terminated. However, nothing in this Paragraph is intended to, nor does
it, effect additional written agreements entered into by the parties
contemporaneous with or subsequent to this agreement, including, without
limitation, the Trade Secrets/Confidentiality Agreement referenced in Paragraph
6 above. Nothing in this letter constitutes a guarantee of employment for any
period of time, nor does it limit your right, or the right of the Company to end
your employment with the Company at any time, for any reason. If your employment
ends, you will receive your salary and any accrued but unpaid vacation earned by
you up to the date of termination. No term or provision of this letter may be
amended, waived, released, discharged or modified except in writing, signed by
you and an authorized officer of the Company.

 

Please acknowledge your acceptance of this offer of employment on the terms
indicated by signing the enclosed copy of this letter and returning it to me as
soon as possible.

 

Sincerely,

 

J William Streitberger

Chief People Officer

 

I accept the above offer of employment with BJ’s Restaurants Inc. on the terms
described in this letter.

 

            Name: John D. Allegretto       Date: